DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 12/01/2020.
Claims 2, 9-10, 13, 20-21 and 23 are canceled.
Claims 1, 3-8, 11-12, 14-19, 22 and 24-30 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/2020 has been entered.

Response to Amendment/Arguments
112(a) Claim Not Sufficiently Described
This standing rejection is withdrawn by Examiner.

112(a) Lack of Algorithm
This standing rejection is withdrawn by Examiner.

112(a) New Matter
This standing rejection is withdrawn by Examiner.

112(b) Hybrid Claim
This standing rejection is withdrawn by Examiner.


112(b) Missing Essential Step
This standing rejection is withdrawn by Examiner.

112(b) Lack of Antecedent Basis
This standing rejection is withdrawn by Examiner.

112(b) Unclear Scope
The standing rejection associated with claim 11 is withdrawn by Examiner. However, the claim amendments fail to address the rejections associated with claims 27 and 29. 

103
This standing rejection is withdrawn by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 11-12, 14-19, 22 and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1, 3-8, 11 and 25-30:
Step 1
Claims 1, 3-8, 11 and 25-30 are directed to a computer-implemented apparatus (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) transfer of ownership, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the 
identifying a plurality of events based on the decrypted first data portion
identifying a plurality of rules associated with the events based on the decrypted second data portion
detecting, based on the information and on the decrypted first data portion, an occurrence of a first one of the events associated with the connected device
identifying, based on the decrypted second data portion, at least one of the rules that is associated with the first one of the events
based on the identified rule ... initiate a transfer of an ownership interest in the connected device from a first party to a second party
Additionally, Claim 1 recites (i.e., sets forth or describes) decryption, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “mathematical concepts” grouping of abstract ideas because the claim recites mathematical calculations (mathematical operation), such as decryption.
decrypting the first data portion using a private cryptographic key associated with the connected device
decrypting the second data portion using a cryptographic key associated with a rules authority
Accordingly, the claim recites multiple abstract ideas. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “at least one processor” and “a memory storing executable instructions” merely serve as a tool to perform an abstract idea. Also, the additional element “blockchain” generally link the use of the judicial exception to a particular technological environment, that being blockchain technology. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “obtaining … a data block of a … ledger, the data block comprising a first data portion, a second data portion, and information associated with at least one asset, the at least one asset comprising a connected device”, “… generating an electronic 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Electronic recordkeeping” and “Creating output data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 3-8, 11 and 25-30 further recite (i.e., set forth or describe) the abstract ideas of transfer of ownership and decryption. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 12, 14-19 and 22:
Step 1
Claims 12, 14-19 and 22 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.


Step 2A Prong One
Claim 12 recites (i.e., sets forth or describes) transfer of ownership, an abstract idea. Specifically, but for the additional elements, Claim 12 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as sales activities or behaviors, or business relations.
identifying a plurality of events based on the decrypted first data portion
identifying a plurality of rules associated with the events based on the decrypted second data portion
detecting … and based on the information and on the decrypted first data portion, an occurrence of a first one of the events associated with the connected device
identifying … and based on the decrypted second data portion, at least one of the rules that is associated with the first one of the events
based on the identified rule ... initiate a transfer of an ownership interest in the asset from a first party to a second party
Additionally, Claim 12 recites (i.e., sets forth or describes) decryption, an abstract idea. Specifically, but for the additional elements, Claim 12 under its broadest reasonable interpretation recites the following limitations grouped within the “mathematical concepts” grouping of abstract ideas because the claim recites mathematical calculations (mathematical operation), such as decryption.
decrypting the first data portion using a private cryptographic key associated with the connected device
decrypting the second data portion using a cryptographic key associated with a rules authority
Accordingly, the claim recites multiple abstract ideas. 

Step 2A Prong Two
Claim 12 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “at least one processor” and “data repository” merely serve as a tool to perform an abstract idea. Also, the additional element “blockchain” generally link the use of the judicial exception to a particular technological environment, that being blockchain technology. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 12, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Electronic recordkeeping” and “Creating output data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 14-19 and 22 further recite (i.e., set forth or describe) the abstract ideas of transfer of ownership and decryption. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.




Claim 24:
Step 1
Claim 24 is directed to a non-transitory computer-readable storage medium (i.e. manufacture). Therefore, this claim fall within the four statutory categories of invention.

Step 2A Prong One
Claim 24 recites (i.e., sets forth or describes) transfer of ownership, an abstract idea. Specifically, but for the additional elements, Claim 24 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as sales activities or behaviors, or business relations.
identifying a plurality of events based on the decrypted first data portion
identifying a plurality of rules associated with the events based on the decrypted second data portion
detecting, based on the information and on the decrypted first data portion, an occurrence of a first one of the events associated with the connected device
identifying, based on the decrypted second data portion, at least one of the rules that is associated with the first one of the events
based on the identified rule ... initiate a transfer of an ownership interest in the connected device from a first party to a second party
Additionally, Claim 1 recites (i.e., sets forth or describes) decryption, an abstract idea. Specifically, but for the additional elements, Claim 24 under its broadest reasonable interpretation recites the following limitations grouped within the “mathematical concepts” grouping of abstract ideas because the claim recites mathematical calculations (mathematical operation), such as decryption.
decrypting the first data portion using a private cryptographic key associated with the connected device
decrypting the second data portion using a cryptographic key associated with a rules authority
Accordingly, the claim recites multiple abstract ideas. 

Step 2A Prong Two
Claim 24 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “tangible, 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 24, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Electronic recordkeeping” and “Creating output data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 1, 3-8, 11-12, 14-19, 22 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claims 1, 12 and 24 recite "generating … the transaction data, the portion of the transaction data …" without proper antecedent basis. Needs correction.
Claim 7 recites "obtaining … the asset" without proper antecedent basis. Needs correction.
Claim 12 recites "based on … the asset …" without proper antecedent basis. Needs correction.
Claim 25 recites "the additional ledger block further comprises the first encrypted data portion and the second encrypted data portion" without proper antecedent basis. Needs correction.
Claim 3-8, 11, 14-19, 22 and 25-30 are also rejected as they depend from either claims 1, 12 or claim 24.

Unclear Scope
Claims 1, 12 and 24 recite "decrypting the first data portion … and decrypting the second data portion …”. However, it is unclear whether the first and second data portions are encrypted. Therefore, the scope is unclear.
Claim 27 is directed to an apparatus comprising claimed structure of “at least one processor; and a memory storing executable instructions”. However, the claim recites limitations directed to “one or more peer computing systems” (e.g. “transmitting … the one or more peer computing systems generating an additional blockchain ledger that includes the additional ledger block”). As such, it is unclear whether the claims are solely directed towards the “at least one processor; and a memory storing executable instructions”, or a combination of the “at least one processor; and a memory storing 
Claim 29 is directed to an apparatus comprising claimed structure of “at least one processor; and a memory storing executable instructions”. However, the claim recites limitations directed to a “device of the first party” (e.g. “based on … the device of the first party being configured to present at least a portion of the notification data within a digital interface”). As such, it is unclear whether the claims are solely directed towards the “at least one processor; and a memory storing executable instructions”, or a combination of the “at least one processor; and a memory storing executable instructions” with the “device of the first party”. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 3-8, 11, 14-19, 22 and 25-30 are also rejected as they depend from either claims 1, 12, 24 or 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685